Citation Nr: 0919197	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The appellant served on active duty from January 1962 to 
March 1976.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO).  Jurisdiction rests with Denver. 

The Board notes that in October 2008 correspondence the 
appellant's representative indicated that the appellant only 
wished to appeal the issues of service connection for 
degenerative joint disease of the lumbar spine and service 
connection for a bilateral hearing loss disability.  


FINDINGS OF FACT

1.  Any in service back problem was resolved.  

2.  A back disability is not attributable to service and 
arthritis was not manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  

3.  The appellant does not have a bilateral hearing loss 
disability.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in December 2002 and August 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We note that the VA examination 
for the back was adequate.  The examiner reviewed the 
history, established clinical findings and presented reasons 
for his opinion.  The Board also notes that the appellant was 
scheduled for a VA audiological examination in September 
2008, but he did not report for his examination.  Good cause 
for his failure to appear has been not shown.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

        Legal Criteria

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as arthritis and an organic disease of 
the nervous system, may be service connected if manifested to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable as it has not been claimed 
that the disabilities were incurred while engaging in combat.



					Analysis 

Service connection for a back disability 

The appellant has appealed the denial for service connection 
for a back disability.  After review of the evidence, the 
Board finds against the appellant's claim.  

Service treatment records show that in his December 1961 
enlistment examination, the appellant's spine and other 
musculoskeletal was reported normal.  In February 1968,  the 
appellant reported back pain for two to three days.  Chest, 
back some muscle sprain was noted.  It was further noted that 
there was no history of trauma or local tenderness.  In March 
1968, the appellant was seen for complaints of recurrent back 
pain of one week duration.  It was reported that he had had 
pain in Vietnam.  He had been given medication and the back 
was improving.  Examination disclosed negative straight leg 
raising, no spine deformity and ok reflexes.  Range of motion 
was limited by pain.  The impression was right paralumbar 
strain.  
In his March 1970 reenlistment examination, the appellant 
denied back trouble of any kind and the spine, other 
musculoskeletal was reported normal.  The appellant's spine 
and other musculoskeletal was reported as normal at his 
February 1976 separation examination.  Chronic low back pain 
was noted and the appellant reported recurrent back trouble.

In April 1992, the appellant was seen for back pain.  It was 
noted that he was lifting four days ago and since then has 
had right sided low back pain without radiation.  There were 
no paresthesias or numbness.  The pain was worse with cough.  
Lumbosacral strain was assessed.  Back pain was noted in June 
1992.  Degenerative changes were further noted.  

In a September 1992 examination, the appellant reported a 
history of having intermittent back pain since he was 
approximately 25-30 years old.  The back pain was apparently 
not debilitating in any significant measure until February 
1992 when the pain began to be more constant and more 
painful.  No history of trauma to the back was noted but the 
appellant gave a history of working as a laborer at various 
positions all of his life.  It was noted that the 
exacerbation of his pain which occurred in February was 
subsequent to performing very heavy lifting and labor at a 
sand plant for one day.  The appellant reported that pain 
comes and goes.  Chronic low back pain with x-ray evidence of 
degenerative joint disease and history suggestive of possible 
radiculopathy was assessed.  

A history of hard labor jobs causing back pain was noted in 
December 1992.  Onset of disability around a year ago was 
also noted.  Low back pain for two years was noted in a June 
1993 examination.  It was noted that the pain was slow, and 
the insidious onset was the result of continued heaving 
lifting in construction work over a number of years, as 
claimed by the appellant.  He reported that, because of 
increasing limitation in bending and lifting, and persistent 
pain, he had to quit his job.  X-rays of the lumbosacral 
spine showed disk spaces were normal, and bone density and 
vertebral bodies alignment were normal.  An impression was 
given of subjective low back pain which seems to be out of 
proportion to radiographic findings.  It was noted that the 
appellant showed limitation in movement at the lumbar joint.  
There was no disk disease or acute synovitis, or neuropathy 
or primary muscle disease seen.  

In a July 1993 examination, back pain, cannot work was noted.  
Used to lift heavy objects at work was further noted and 
degenerative joint disease was diagnosed.  The onset was 
reported as two years.  Chronic low back pain, mechanical in 
etiology was noted in July 1993.  In October 1993, lumbar 
back pain was diagnosed.  Complaints of low back pain for two 
years were noted.  X-rays showed minor degenerative disc 
disease L1-2.  The examiner noted that the severity and 
duration of symptoms are not supported by objective medical 
evidence of impairment.  

In July 1994, Dr. M reported that the appellant had lumbar 
disk disease at the L1, L2 and L5,S1 disk space with spinal 
stenosis and probable radiculopathy with  nerve impingement.  

The appellant was afforded a VA compensation and pension 
examination in January 2003.  During this examination, no 
history of definite back injury was noted but the appellant 
described having back pain in service.  The appellant 
reported being diagnosed with chronic low back pain in 
service and that his back continued to bother him over the 
years.  The appellant described chronic low back pain 
aggravated by activities such as bending, lifting or carrying 
and he reported that sitting, standing or walking is 
sometimes bothersome.  An impression was given of chronic 
lumbar syndrome-degenerative disc disease per history.  

The appellant was afforded a VA compensation and pension 
examination in August 2008.  It was noted that the appellant 
served from 1962 to 1976, and that he then worked in heavy 
construction, laboring type jobs and that it appeared he 
stopped working around 1992 or 1993.  During this 
examination, the appellant reported to the examiner that he 
did not work and was disabled after his time in service.  
However, the examiner noted that it is clear that, after 
reviewing the appellant's medical records, he worked 
construction and heavy labor for many years and then applied 
for Social Security Disability in 1992 or 1993.  The examiner 
noted that records from physician Dr. S indicate that the 
appellant applied for disability due to low back injuries, 
repetitive strain, sustained on the job at work.  The 
examiner noted that the onset of the problem in the back 
appears to have been in the army and then made worse over the 
years with repetitive lifting and heavy construction work.  
The examiner noted that medical record indicate the appellant 
was treated for mild back strain while in service. 

An impression was given of degenerative arthritis and 
degenerative disk disease lumbosacral spine.  The examiner 
opined that it is less likely than not, less than a 50/50 
probability, that the appellant's condition is related to an 
event, injury, or disease that occurred in service.  The 
examiner noted that while the appellant was treated for back 
strain in service, it is very clear based on the medical 
records that he did heavy construction work for many years 
and was seen regularly for back pain as a result of the heavy 
construction work and it is therefore more likely than not 
that the work history has contributed more to the current 
condition than the strain he sustained in service.  The 
examiner further opined that it is not likely that this 
condition was manifested to a compensable degree within one 
year after discharge from service. 

Via various statements the appellant has reported that his 
degenerative disk disease of the lumbar spine would not have 
been so bad if initially he had not hurt it in service.  He 
has reported that such started the weakness of his back and 
then continued in his line of work after service.  

Based upon the evidence of record, the Board finds that 
service connection for a back disability is not warranted.  
In this regard, the Board notes that the record shows that 
the appellant has a back disability.  Although the record 
shows that the appellant has a back disability, the Board 
finds that the more persuasive evidence of record shows that 
the appellant's disability is not attributable to service.  

In this case, the Board has been presented with positive and 
negative evidence.  The positive evidence includes the fact 
that the appellant complained of back pain during service, 
painful motion was identified and strain was diagnosed.  We 
have also considered that the appellant reported a history of 
back pain at separation and that he has reported continued 
back pain that disabled him since service.  Further, the 
appellant reported that he had not worked since service.  The 
Board has considered such evidence in conjunction with all 
the evidence of record.  

We find that the appellant is an unreliable historian.  To 
the extent that there is an assertion of chronicity during 
service, we find that the March 1970 and February 1976 
examinations disclosing that the spine and musculoskeletal 
system were normal far more probative as to the existence and 
extent of any impairment.  The examinations were prepared by 
skilled neutral professionals.  To the extent that the 
appellant has reported, in conjunction with the appeal, that 
he has been disabled and has not worked since service; such 
statement is undermined by the repeated references to his 
employment since service.  In regard to the assertion of 
continuity of symptomatology since service, such statement is 
undermined by the 1992 report that there had been only 
intermittent back pain that had not been disabling.  It is 
also undermined by the Social Security report that indicated 
that the appellant had complained of back pain for two years.  
We find that the reports for treatment purposes to be a far 
more accurate depiction of events than his revised statements 
for compensations purposes.

The Board is also presented with convincing negative 
evidence.  The VA examiner had an opportunity to review the 
file and render an opinion.  Although the examiner considered 
the appellant's assertions, he reached the conclusion that it 
was less likely that the current diagnosis was related to the 
in-service events.  The examiner's opinion was detailed and 
certainly consistent with the more probative evidence.  The 
Board believes that from time to time, the appellant had back 
pain after service; however, as noted by the examiner there 
was a change in character in 1992 and it is less likely that 
the current diagnosis is related to service.  The examiner 
clearly determined that based upon the record it was more 
likely than not that the work history has contributed more to 
the current condition than the strain in the military.  

We again note that we have considered the appellant's 
statements and pleading.  To the extent that the appellant 
attributes his current back disability to service, the Board 
notes that the appellant's assertions of continuity are not 
credible.  The Board is not holding that corroboration is 
required.  The Board may discount lay evidence when such 
discounting is appropriate.  As fact finder, the Board is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Furthermore the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  

Here, we find the appellant's assertions that his back 
disability is related to service to be less credible than the 
normal separation examination, post service medical records 
relating his back problems to work as a laborer and the 
August 2008 VA examiner's opinion.  The Board is presented 
with the appellant's lay statements regarding onset and 
continuity.  However, far more probative is the normal 
separation examination, the appellant's post service 
occupational history and the VA opinion.  The Board further 
notes that the appellant reported to the August 2008 VA 
examiner that he did not work and that he has been disabled 
since service.  However, the record clearly shows that the 
appellant worked as a laborer post service.  The Board notes 
that the appellant's clearly inaccurate statement to the VA 
examiner establish that he is not a credible historian.  

While the evidence of record shows that the appellant has a 
disability, the Board finds that the more probative evidence 
shows that the appellant's current disability is not 
attributable to service to include the in service complaints 
of back pain.  Accordingly, service connection for a back 
disability is denied.  The preponderance of the evidence is 
against the claim for service connection.  Because there is 
no approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2008).  

Service connection for a bilateral hearing loss disability

The appellant has appealed the denial of service connection 
for a bilateral hearing loss disability.  After review of the 
evidence, the Board finds against the appellant's claim.  

Service treatment records show that in his December 1961 
enlistment examination, the appellant's ears were reported 
normal.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
X
-5
LEFT
15
10
10
X
-5


In his March 1970 reenlistment examination, the appellant 
denied hearing loss and his ears were reported normal.  On 
the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
X
0
LEFT
10
10
10
X
0

The appellant's ears were reported normal at his February 
1976 separation examination.  The appellant denied hearing 
loss at that time.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
25
X
25
LEFT
50
35
30
X
25

In a June 1993 examination, the appellant reported diminished 
hearing in the left ear and that he could hear a normal 
conversation most of the time.  Some hearing loss in the left 
ear but able to manage conversation in quiet areas without 
difficulty was noted.  Hearing loss was noted in November 
2002.  

In a January 2003 VA compensation and pension examination, a 
medical history of hearing loss in both ears for the past 10-
15 years was noted.  The appellant claimed in the examination 
that his hearing was affected while in service because of 
artillery guns and other noisy conditions.  Bilateral hearing 
loss was diagnosed.  

The January 2003 audiological evaluation showed, pure tone 
thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
60
50
LEFT
70
65
65
85
70

Speech audiometry revealed speech recognition ability of 94  
percent in the right ear and of 96 in the left ear.  Hearing 
loss onset and circumstances were noted to be unknown to the 
appellant.  Military noise exposure from missiles, heavy 
equipment, gunfire and howitzers was noted.  HPDs sometimes 
worn were noted.  Civilian occupational noise exposure while 
working construction for six years was reported.  It was 
noted that HPDs were sometimes worn.  The examiner noted the 
ascending and descending pure tone thresholds were not 
consistent.  Threshold responses given by the appellant were 
not valid.  The examiner noted that no hearing threshold 
determination could be made because of gross inconsistency of 
the appellant's test responses.  

It was noted in May 2004 that due to the presence of 
significant air/bone gaps, AU, and the presence of 
questionable word recognition results, AS, the appellant's 
hearing should be reevaluated.  Left ear moderate to 
moderately severe mixed hearing loss, significant air-bone 
gaps at 500 and 1000 Hz and excellent word recognition 
ability at 80 dB HL was shown in July 2004.  Right ear 
moderate to moderately severe mixed hearing loss, significant 
air-bone gaps at all frequencies evaluated and good (88%) 
word recognition ability at 80 dB HL was further shown.  

In August 2004, it was noted that the appellant has had three 
audiograms performed since May of that year and that all 
three audiograms revealed a mixed, symmetric hearing loss in 
both ears, at approximately 60 dB.  However, it was noted 
that, there was some variation in a slight conductive 
component between the audiograms.  It was noted that the 
audiogram in May revealed a 20-30 dB air-bone gap in the 
right ear and the audiogram in July revealed a less than 10 
dB air-bone gap in the right ear.  An assessment was given of 
bilaterally symmetric hearing loss with a variable conductive 
component in the right ear, which may be attributed to the 
mucoid effusion visualized on exam that day.  In November 
2004, gradual loss of hearing with reported difficulty in 
understanding speech was noted.  Noise exposure in military 
(army 14 years-heavy equipment, engines, heavy artillery) and 
as a civilian (newspaper printer for 1 year) was noted.  
Further testing could not be completed due to cerumen 
occlusion.  

The appellant reported that he lost his hearing when he was 
assigned to the artillery unit in service.  He reported that 
his hearing loss is a result of operating heavy equipment for 
three to four years on active duty and being exposed to the 
machine noise without ear protection.  He also reported being 
exposed to gunnery without ear protection while in Vietnam.  

In light of the above, the Board finds that service 
connection for a hearing loss disability is not warranted.  
Although the appellant complains of hearing loss, a hearing 
loss disability in accordance with VA regulation has not been 
established.  See 38 C.F.R. § 3.385 (mandating that impaired 
hearing will be considered a disability when auditory 
thresholds reach 40 decibels or greater; or when at least 
three frequency readings are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent).  As shown above, the appellant had a 
VA audiological examination in January 2003.  However, the VA 
examiner noted that the threshold responses given by the 
appellant were invalid and that no hearing threshold 
determination could be made because of gross inconsistency of 
the appellant's test responses.  Further hearing tests were 
attempted from May to August 2004, but it appears that none 
of the hearing examinations are suitable for determining if 
the appellant has a current hearing loss disability.  The 
appellant was scheduled for a VA examination in September 
2008 but he failed to appear.  

For veterans, basic entitlement to disability compensation 
derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the words: 
"For disability resulting from personal injury suffered of 
disease contracted in the line of duty. . . ." 38 U.S.C. §§  
1110, 1131 (2008).  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Here, there is no showing of a 
disability in accordance with VA regulations.  Clearly, an 
indicia of hearing loss was shown in service but all laws and 
regulations provide that to warrant service connection for a 
hearing loss disability the evidence must also show the 
existence of a current disability.  

At this time, there is no reliable evidence that the 
appellant has a current hearing loss disability as defined by 
the regulations.  Although the appellant is competent to 
report a decrease in acuity, the existence of disability is 
determined by specific testing and outside the competence of 
a layman.  To the extent that he reports a decrease in 
acuity, such report is competent, but fails to establish the 
presence of a disability.  The January 2003 examination has 
been deemed invalid and we cannot accept an invalid test.  We 
gave the appellant an opportunity to cure this defect, but he 
failed to show for his examination.  The appellant's actions 
have prevented us from determining if there is a current 
disability.  As the appellant has failed to report for his 
examination, 38 C.F.R. § 3.655 requires that the claim be 
rated based on the evidence of record.  However, it does not 
mean the VA should conjure up evidence that does not exist or 
accept questionable, inaccurate or inconsistent evidence.  We 
further note that this is not a case where chronicity and 
degree of disability are established based solely on the 
service treatment records.  We find that the results are 
dissimilar to a condition such as an amputation or surgical 
removal of a joint.  As noted in some of the reports, other 
factors may influence audiometric testing (ceremen, 
effusion).  

In the absence of disability, service connection for a 
hearing loss disability may not be granted.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service 
connection is denied.  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied. 

Service connection for a bilateral hearing loss disability is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


